Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 7/27/22 is acknowledged. Claims 11-21 are currently withdrawn in this action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the feature “wherein the control circuitry is provided on a same cable as provides signals for transmission on the apparatus” renders the claimed indefinite for the reasons as set forth below:
a)	there is lack of antecedent basis for the feature “the control circuit” in the claim. Note that “control circuit” recites first in claims 2 and “the control circuit” recites in claim 3. So, it is not clear whether claim 4 is dependent on claim 2 or claim 3 or “the control circuit” should be “a control circuit”.
b)	the feature “a same cable as provides signals for transmission on the apparatus” is vague and unclear.  It is not clear which cable is a same cable providing signals for transmission on the apparatus.
Regarding claim 5, the feature “wherein the control circuitry is provided on a dedicated cable of the apparatus” renders the claimed indefinite for the reasons as set forth below:
a)	there is lack of antecedent basis for the feature “the control circuit” in the claim. Note that “control circuit” recites first in claims 2 and “the control circuit” recites in claim 3. So, it is not clear whether claim 4 is dependent on claim 2 or claim 3 or “the control circuit” should be “a control circuit”.
b)	the feature “a dedicated cable as provides signals for transmission on the apparatus” is vague and unclear.  It is not clear which cable is a dedicated cable providing signals for transmission on the apparatus.
Clarifications are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi (US 2006/0125601).
Regarding claim 1, Onishi discloses in Figure 1, an apparatus of a communication device, comprising: an antenna array (3); and switching circuitry (4) coupled to at least one antenna (see par. 0065) of the antenna array (3) and configured to: switch at a rate based upon a center frequency of incoming communications at the least one antenna, to generate at least two antenna patterns; and  provide the at least two antenna patterns to processing circuitry (2); and processing circuitry (2) configured to decode the at least two antenna patterns.
Regarding claim 2, as applied to claim 1, Onishi discloses in Figure 2, further comprising:  control circuitry (5) to control switching speed of the switching circuitry.
Regarding claim 3, as applied to claim 1, Onishi discloses in Figures 2-3 and par. 0108, wherein the control circuitry (5, Fig. 1) is synchronized to analog- to-digital converter (ADC) circuitry (31, Fig. 4) of the apparatus. 
Regarding claims 4-5, best understood, as applied to claim 1, Onishi discloses in Figures 2-3,  wherein the control circuitry is provided on a same cable as provides signals for transmission on the apparatus; wherein the control circuitry is provided on a dedicated cable of the apparatus.
Regarding claim 6, Onishi discloses in Figure 1 par. 0065, second switching circuitry coupled to a second antenna of the antenna array (one or more specific antennas are selected and connected to the radio part 1, see par. 0065).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2006/0125601) in view of Leenaerts et al (US 2005/0226176).
Regarding claim 7, Onishi discloses every feature of claimed invention as expressly recited in claim 1, except for at least two receive chains, each of the at least two receive chains to process a respective one of the antenna patterns.
Leenaerts discloses in Figure 2, at least two receive chains (23, 24), each of the at least two receive chains to process a respective one of the antenna patterns (21, 22).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the apparatus of Onishi with the apparatus having at least two receive chains as taught by Leenaerts to improve reception of the apparatus. Therefore, to employ having the chains as claimed invention would have been obvious to person skill in the art.
Regarding claims 8-10, as applied to claim 7, Leenaerts discloses in par. 0042, 
multiplexer circuitry (30) to provide antenna responses to each of the receive chains (23, 24);
synchronization circuitry (32) to synchronize the multiplexer circuitry and the switching circuitry;
wherein the synchronization circuitry is configured to synchronize by analyzing the correlation in the time domain or the frequency domain of each of the at least two received antenna patterns.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845